      Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 1 of 16



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------X
 JEFFERIES LLC,

                  Petitioner,                 MEMORANDUM AND ORDER
             - against –                       19 Civ. 3147 (NRB)

 JON A. GEGENHEIMER,

                  Respondent.

 ------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     This    action   was   brought   by     petitioner   Jefferies    LLC

(“Jefferies”) to confirm an award it obtained against Jon A.

Gegenheimer (“Gegenheimer”) in an arbitration before the Financial

Industry Regulatory Authority (“FINRA”).        The Court confirmed the

award and denied Gegenheimer’s motion to vacate in its Memorandum

& Order of June 17, 2020, ECF No. 54 (the “June 17 Order”).

Jefferies now seeks $533,680.95 in attorneys’ fees and costs and

pre- and post-judgment interest.           For the following reasons,

Jefferies’ motion is granted in part.

                                BACKGROUND

     1.     History of This Case

     The Court has fully detailed the background of this case in

the June 17 Order and assumes familiarity with that decision.          We

state here only a brief recitation of those facts, including those

necessary to resolve this motion.

     Jefferies commenced an arbitration against Gegenheimer by
       Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 2 of 16



filing a claim with FINRA on August 19, 2016.                 Pet. To Confirm

Arb. (“Petition”) (ECF No. 1) ¶ 10.           The arbitration arose out of

a   contract    dispute    between    Jefferies     and    Gegenheimer,     where

Gegenheimer     signed    an    agreement    (the   “Agreement” 1 )    to     join

Jefferies as a Managing Director in its Investment Banking Division

but subsequently advised Jefferies that he was rescinding the

Agreement after securing a promotion at his then-current firm,

Credit   Suisse.     The       arbitration   largely      centered   around   the

enforceability of a liquidated damages clause (the “LD Clause”)

within the Agreement.       The arbitration panel concluded that the LD

Clause was enforceable and further found that Gegenheimer had

breached the Agreement and failed to establish any affirmative

defenses.      It awarded Jefferies $1,000,000 in liquidated damages

and, pursuant to the Agreement, an additional $483,245.36 in

attorneys’ fees and costs (the “Award”).2

      After FINRA issued its Award, Jefferies commenced this action

on April 9, 2019, by filing the Petition along with a motion to

confirm the Award.       ECF Nos. 1, 4.      On April 19, 2019, Gegenheimer

filed his own petition to vacate the Award in the Northern District

of California, Gegenheimer v. Jefferies LLC, Case No. 3:19 Civ.



1     A copy of the Agreement can be found at ECF No. 6-3.
2     It is highly doubtful whether the arbitral panel conducted any
independent analysis of the reasonableness of these fees given that there was
no difference between the fees that Jefferies had applied for and what the
panel ultimately awarded. ECF No. 88. Accordingly, we do not consider this
award of fees binding or precedential.


                                       -2-
        Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 3 of 16



2086    (N.D.Ca.)   (the   “NDCA   Action”),   and   on   April    19,   2019,

Gegenheimer filed a pre-motion letter addressing a proposed motion

to stay, transfer or dismiss the action, arguing that the proper

venue for resolving the Petition was the Northern District of

California.     See ECF No. 12.     The Court granted Gegenheimer leave

to make his motion, which was filed on May 24, 2019.              ECF No. 22.

In addition to opposing Gegenheimer’s motion, Jefferies cross-

moved    for   a    permanent   injunction     to    enjoin   Gegenheimer’s

litigation in the NDCA Action.

       Meanwhile, parallel motion practice proceeded in the NDCA

Action: Jefferies filed a motion to stay the NDCA Action, and

Gegenheimer filed a motion to enjoin Jefferies from litigating the

action before this Court.       Shortly after the parties’ motions were

fully briefed in this action, on July 23, 2019, Jefferies alerted

the Court that Judge Chhabria had granted its motion to stay

Gegenheimer’s action in the Northern District of California.               See

ECF No. 34.

       The Court heard oral argument on Gegenheimer’s motion on

August 13, 2019. See ECF No. 37.             At the conclusion of oral

argument, the Court denied the motion from the bench on the grounds

that (1) this action preceded Gegenheimer’s action in the Northern

District of California, and (2) the forum selection clause in the

Agreement, which designates New York as the venue for dispute

resolution, was enforceable.       See ECF Nos. 39, 40 at 14-17.         After


                                     -3-
       Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 4 of 16



this, Gegenheimer filed a motion to vacate the Award on September

19, 2019, see ECF No. 42, and the Court heard oral argument on the

parties’ cross-motions on May 20, 2020.                See ECF No. 52.

      We subsequently issued the June 17 Order, confirming the Award

and denying Gegenheimer’s motion to vacate.                  In that order, we

noted the significant deference afforded to an arbitration panel’s

decision.    See Bear, Stearns & Co., Inc. v. 1109580 Ontario, Inc.,

409 F.3d 87, 91 (2d Cir. 2005) (“The arbitration decision must be

confirmed if there is any basis for upholding the decision and if

there is even a barely colorable justification for the outcome

reached.”) (internal quotation marks omitted).               We also noted that

“a cursory review of Gegenheimer’s arguments [to vacate the Award]

reveals that he is by and large parroting the arguments that he

raised in the arbitration,” and proceeded to reject each argument

in turn, which again largely centered around the enforceability of

the LD Clause.3

      2.     Jefferies’ Motions for Attorneys’ Fees

      In the June 17 Order, the Court found that Jefferies, as the

prevailing       party   in   the   action,      was   entitled   to   reasonable

attorneys’ fees under the Agreement and directed Jefferies to

submit     its    application       for   fees    and    costs,   supported    by




3     The same day that the Court issued the June 17 Order, the Clerk of
Court entered judgment confirming the Award pursuant to the June 17 Order
(the “June 17 Judgment”).


                                          -4-
        Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 5 of 16



contemporaneous records.      Jefferies filed its original application

on July 1, 2020.        ECF No. 57.        While the motion was pending,

Gegenheimer appealed the July 17 Order to the Second Circuit, which

ultimately affirmed this Court in a summary order dated June 3,

2021.     Jefferies LLC v. Gegenheimer, 849 F. App’x 16 (2d Cir.

2021).     On June 30, 2021, after the appeal, Jefferies filed a

supplemental motion for fees, which now included the fees and costs

that Jefferies had expended over the course of the appeal.               ECF

No. 76.    Therefore, the Court asked for additional information to

facilitate its review of Jefferies’ application, and Jefferies

provided such information on August 13, 2021 and August 18, 2021.

ECF Nos. 86 and 88.

                              LEGAL STANDARDS

        “In federal practice[,] the general rule — known as the

‘American Rule’ — is that each party bears its own attorneys'

fees.”     McGuire v. Russell Miller, Inc., 1 F.3d 1306, 1312 (2d

Cir. 1993).      “However, parties may agree by contract to permit

recovery of attorneys’ fees, and a federal court will enforce

contractual rights to attorneys’ fees if the contract is valid

under applicable state law.”        Id. at 1313.     “Under New York law,

a contract that provides for an award of reasonable attorneys’

fees to the prevailing party in an action to enforce the contract

is enforceable if the contractual language is sufficiently clear.”

NetJets Aviation, Inc. v. LHC Commc'ns, LLC, 537 F.3d 168, 175 (2d


                                     -5-
       Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 6 of 16



Cir. 2008).     “Although awards of attorneys’ fees typically fall

within the Court's discretion, ‘where a contract authorizes an

award of attorneys’ fees, such award becomes the rule rather than

the exception.’”      Matsumura v. Benihana Nat. Corp., No. 06 Civ.

7609, 2014 WL 1553638, at *3 (S.D.N.Y. Apr. 17, 2014) (quoting

McGuire, 1 F.3d at 1313).

       “As a general matter of New York law . . . when a contract

provides that in the event of litigation the losing party will pay

the attorneys’ fees of the prevailing party, the court will order

the losing party to pay whatever amounts have been expended . . .

so long as those amounts are not unreasonable.”          F.H. Krear & Co.

v. Nineteen Named Trs., 810 F.2d 1250, 1263 (2d Cir. 1987).

Nevertheless, the amount to be awarded “is within the discretion

of the court.”    Gamache v. Steinhaus, 776 N.Y.S.2d 310, 311 (N.Y.

App. Div., 2d Dep’t 2004). Indeed, “[w]hen determining a fee award

based upon a contractual attorneys’ fees agreement between the

parties, as in this lawsuit, courts have ‘broad discretion’ and

need not follow a specific formula.’”       Clarendon Nat’l Ins. Co. v.

Advance Underwriting Managers Agency, Inc., No. 06 Civ. 15361,

2011 WL 6153691, at *2 (S.D.N.Y. Dec. 8, 2011) (quoting U.S.

Fidelity & Guar. Co. v. Baspetro Oil Servs. Co., 369 F.3d 34, 74

(2d Cir. 2004)).      “As such, the Court need not pore over every

hour   and   minute   billed   but   only   make   adjustments    for   any

unnecessary, unreasonable, or excessive fees.”          Id.


                                     -6-
       Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 7 of 16



                                 DISCUSSION

       1. Attorneys’ Fees

       Gegenheimer does not dispute that Jefferies is entitled to

some amount of attorneys’ fees under the Agreement, which provides

that “[i]n the event of an action to enforce this Agreement,

[Gegenheimer] will pay all costs associated with the enforcement

by   Jefferies    of   its   rights   under       this   Agreement,    including

reasonable    attorneys’     fees,    provided      that   Jefferies     is     the

prevailing party in such enforcement action.”              Agreement, § III.C.

Gegenheimer does however object to the reasonableness of the fees

requested by Jefferies.

                  i. Reasonableness of Billing Rates

       “In calculating the presumptively reasonable fee, the first

step is to determine the reasonable hourly rates.”                      Grand v.

Schwarz, No. 15 Civ. 8779, 2019 WL 624603, at *5 (S.D.N.Y. Feb.

14, 2019).       Jefferies’ requests provide for a blended rate of

$383.96 for their lead attorneys at Buchanan Ingersoll & Rooney

P.C.   (“Buchanan”),    which   includes      a    15%   discount     applied   to

Buchanan’s bills, and a rate of $375 for Jefferies’ local counsel

in California, Sullwold & Hughes.           ECF No. 86-5.    Gegenheimer does

not raise any specific objection to these hourly rates and, as the

Court finds these rates reasonable, no further discussion on this

element is necessary.




                                      -7-
       Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 8 of 16



                  ii.   Reasonableness of Hours Expended

      “The Court must next determine the reasonableness of the

number of hours billed.”         Grand, 2019 WL 624603 at *6.               “In

assessing the reasonableness of the number of hours claimed, the

Court must examine contemporaneous time records that specify, for

each attorney, the date, the hours expended, and the nature of the

work done.”     Id. (internal quotations omitted).       “Adjustments must

be made to the number of hours expended based on case-specific

factors,    including   deductions    for   ‘excessive,       redundant,     or

otherwise unnecessary hours.’”       Creighton v. Dominican Coll., No.

C09-3983Z, 2011 WL 4914724, at *6 (S.D.N.Y. Aug. 16, 2011) (quoting

Quaratino v. Tiffany Co., 166 F.3d 422, 425 (2d Cir. 1999)).               “The

district court does not play the role of an uninformed arbiter but

may look to its own familiarity with the case and its experience

generally.”     Bliven v. Hunt, 579 F.3d 204, 213 (2d Cir. 2009).

The   central   question   is   “whether,   at   the   time   the   work    was

performed, a reasonable attorney would have engaged in similar

time expenditures.”      Grant v. Martinez, 973 F.2d 96, 99 (2d Cir.

1992).

         At the outset, we acknowledge that Jefferies is free to pay

to have its attorneys vigorously litigate on its behalf and leave

no stone left unturned.      However, when it attempts to shift those

costs onto its adversary, it may shift only those fees and costs

that were reasonably expended over the course of the litigation.


                                     -8-
      Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 9 of 16



Here, the time spent on litigation by Jefferies’ attorneys is

manifestly unreasonable.

     Jefferies asks for $509,649.66 in total fees for 1,327.9 hours

of work by its attorneys.      ECF No. 86-5.     That is on top of the

$483,245.35 that Jefferies was awarded in fees and costs from the

FINRA arbitral panel.      Adding the $24,031.29 in costs that it

seeks, Jefferies has spent $1,016,926.30 overall in litigation to

obtain and confirm an award of $1,000,000 for Gegenheimer’s breach

of the Agreement.      While we recognize that the outcome of this

litigation may have implications beyond the four corners of this

one case, the fact that its fees and costs are so disproportionate

to the damages at stake is strong evidence that they are not

completely reasonable.

     That view is confirmed by a taking a closer look into the

hours expended on several of the filings that Jefferies’ attorneys

prepared in this case.     For instance, Buchanan billed 34.3 hours

preparing a three-page letter in response to Gegenheimer’s request

for a pre-motion conference.        ECF No. 86-1.      A review of that

letter   does   not   reveal   anything   particularly    noteworthy    or

technical about Jefferies’ response that would justify spending

over 10 hours per page.    See ECF No. 13.     No doubt a factor in the

time spent on the letter was having five attorneys participate in

its preparation – a fact true for many of Jefferies’ papers.           See

Rai v. WB Imico Lexington Fee, LLC, No. 09 Civ. 9586, 2017 WL


                                   -9-
     Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 10 of 16



1215004, at *11 (S.D.N.Y. Mar. 31, 2017) (“[A]ssigning numerous

attorneys to a simple and straightforward matter presents a serious

risk of inefficiency, duplication, and unnecessary billing.”).

     In another instance, Buchanan billed 363.3 hours drafting its

brief in opposition to Gegenheimer’s motion to vacate the award.

ECF No. 86-1.   To put this into perspective, 363.3 hours amounts

to a single attorney spending over nine standard 40-hour weeks on

nothing except this one brief – a brief which comported with the

Court’s individual page limit of 25 pages.       See ECF No. 47.       This

is simply not reasonable.      Here, the Court does not speak from

conjecture but its own experience working from essentially the

same record as counsel – i.e. the arbitral panel’s Award – to draft

the June 17 Order.   While we consider that 30-page memorandum and

order well-researched and thorough, and devoted all the time

necessary to produce such an order, the undersigned and her law

clerk spent nowhere near the amount of time in its preparation

that Buchanan purports to have spent on their brief.

     Buchanan’s expenditures are all the more perplexing given the

duplicativeness of issues addressed to the courts here involved.

Gegenheimer’s motion to vacate the Award focused substantially on

issues of the enforceability of the LD Clause – the same issues

which were subjects of the FINRA arbitration and which were




                                  -10-
      Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 11 of 16



extensively litigated in that forum. 4            Additionally, Buchanan

billed over 250 hours for parallel briefing before this Court and

the Northern District of California on the issue of forum selection

– an issue which this Court disposed of from the bench after oral

argument on well-established principles of the first-case-filed

doctrine and the enforceability of forum selection contractual

provisions.    See ECF Nos. 39, 40 at 14-17.

      Given the above, a reduction to Jefferies’ fee request is

justified.    Gegenheimer asks that we reduce Jefferies’ requested

fees by 40% for those associated with its pre-appeal motion for

fees and 30% for those associated with its post-appeal supplemental

motion for fees.     Of course, Gegenheimer is far from blameless for

the inordinate expense of this litigation.           Gegenheimer chose to

aggressively challenge the Award of the arbitral panel even given

the panel’s substantive written reasons for granting the Award and

knowing that this Court would be limited in its review of the Award

to “manifest disregard of the law” by the panel.          Westerbeke Corp.

v. Daihatsu Motor Co., Ltd., 304 F.3d 200, 208 (2d Cir. 2002)

(internal citation omitted).          Moreover, Gegenheimer needlessly

complicated this litigation by filing a duplicative action in the

Northern District of California after Jefferies had already filed



4     This is likewise true for the appeal of the June 17 Order, for which
Jefferies’ attorneys purport to have spent an additional 217 hours in
drafting its appellate brief and in preparing and presenting oral argument
before the Second Circuit.


                                    -11-
     Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 12 of 16



its Petition to enforce the Award before this Court and further

prolonged litigation by appealing the Court’s June 17 Order, again

knowing the deferential standard of review applied to the Award.

Gegenheimer must bear the reasonable costs of these choices.

Still, we find that an across-the-board 30% reduction to Jefferies

attorneys’ fees is warranted for a total fee award of $356,754.76.

     2. Costs

     Gegenheimer    makes       two   objections     regarding      Jefferies’

application for costs.      The first is that Jefferies is unable to

recover for fees incurred from legal research databases. The cases

Gegenheimer cites, however, are largely inapplicable, and the

prevailing   rule   in   this    Circuit     is   that   research    fees   are

recoverable where, as here, the prevailing party is entitled to

“all costs . . . including reasonable attorneys’ fees.”              See Arbor

Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany, 369

F.3d 91, 98 (2d Cir. 2004) (“[I]n the context of a fee-shifting

provision, the charges for such online research may properly be

included in a fee award. If [the law firm] normally bills its

paying clients for the cost of online research services, that

expense should be included in the fee award.”); Odeon Cap. Grp.,

LLC v. Ackerman, No. 16 Civ. 274, 2018 WL 1089749, at *5 (S.D.N.Y.

Feb. 2, 2018) (“Westlaw charges incurred to access cases relevant

to the instant dispute should be compensable, especially if the

law firm has decided to shift those expenses to a paying client.”).


                                      -12-
      Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 13 of 16



We therefore reject Gegenheimer’s first objection to costs.

      Second, Gegenheimer objects to copying costs in connection

with papers filed with the Second Circuit, arguing that only those

copying costs listed in Jefferies’ Verified Itemized Bill of Costs

submitted to the Second Circuit are recoverable.           Gegenheimer does

not   cite   any   authority   for   this   proposition,    and   seeing   as

Jefferies is entitled to compensation for “all costs” under the

Agreement, we see no reason to exclude additional costs associated

with copying that were not included in the Verified Itemized Bill

of Costs, particularly where Gegenheimer makes no attempt to argue

that these additional costs were not necessary or reasonable.5

      Jefferies is therefore entitled to the full amount of costs

in its application: $24,031.29.

      3. Interest

      Lastly, the parties dispute the applicable rate of interest

that should apply to this Court’s judgment.             Gegenheimer argues

that the Court should apply the federal interest rate to both the

post-Award period prior to the June 17 Judgment (the “Pre-Judgment

Period”) and the period following the June 17 Judgment (the “Post-




5     The one case Gegenheimer cites in support is inapposite as, in that
case, the court declined to separately analyze the reasonableness of printing
costs where the same costs were presented to the Second Circuit and the
Second Circuit made a determination as to recoverable printing costs. See
Genger v. Genger, No. 14 Civ. 05683, 2017 WL 9771814, at *8 (S.D.N.Y. May 22,
2017), report and recommendation adopted, No. 14 Civ. 5683, 2017 WL 9771807
(S.D.N.Y. May 30, 2017). Here, Jefferies is seeking recompense for costs not
submitted to the Second Circuit.


                                     -13-
     Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 14 of 16



Judgment Period”).   Jefferies argues instead that we should apply

New York’s statutory interest rate of nine percent for both

periods.   Starting with the Pre-Judgment Period, Jefferies is

entitled to New York’s nine percent interest rate on the amount of

the Award from the date of the Award to June 17, 2020 – when

judgment was entered in this case.       Gegenheimer only argues that

we have the discretion to apply the federal interest rate and not

the New York interest rate to this period, but this is incorrect.

“FINRA Rules — which all parties agreed to abide by in submitting

their dispute to arbitration - . . . provide that ‘[a]n award shall

bear interest from the date of the award . . . [i]f the award is

the subject of a motion to vacate which is denied. . . .         Interest

shall be assessed at the legal rate, if any, then prevailing in

the state where the award was rendered.’”       Rubenstein v. Advanced

Equities, Inc., No. 13 Civ. 1502, 2014 WL 1325738, at *19 (S.D.N.Y.

Mar. 31, 2014) (quoting FINRA Rule 13904(j)).

     However, Gegenheimer is correct that “under 28 U.S.C. § 1961,

the federal post-judgment interest rate — not the [rate] set by

the Award — must apply once the arbitral award has been reduced to

a judgment.”   STMicroelectronics, N.V. v. Credit Suisse Sec. (USA)

LLC, No. 09 Civ. 1388, 2010 WL 11526887, at *2 (S.D.N.Y. Aug. 25,

2010), aff'd in part and vacated and remanded on other grounds,

648 F.3d 68 (2d Cir. 2011)       (citing    Carte Blanche (Singapore)

Pte., Ltd. V. Carte Blanche Int'l, Ltd., 888 F.2d 260, 269–70 (2d


                                  -14-
     Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 15 of 16



Cir. 1989)).   This federal interest rate applies to the amount of

the Award after the entry of the June 17 Judgment until the date

of the amended judgment that shall issue in connection with this

order, and likewise applies to the amount of the Award plus fees

and costs after the amended judgment issues in connection with

this order.

                              CONCLUSION

     For the foregoing reasons, Jefferies’ motion for attorneys’

fees is granted in part.        The Clerk of Court is respectfully

directed to enter an amended judgment in favor of Jefferies and

against Gegenheimer for: (a) 1,483,245.36 in accordance with the

terms of the Award; (b) pre-judgment interest at a rate of nine

percent per annum on 1,483,245.36 from April 8, 2019 until June

17, 2020; (c) interest at the federal post-judgment interest rate

on 1,483,245.36 from June 17, 2020 until the date of the amended

judgment entered in accordance with this Order; (d) additional

fees and costs in the amount of $380,786.05; and (e) interest at

the federal post-judgment interest rate on the total award of

1,864,031.41 from the date of the amended judgment entered in

accordance with this order.




                                  -15-
     Case 1:19-cv-03147-NRB Document 89 Filed 08/25/21 Page 16 of 16



     The   Clerk   of   Court   is   further    respectfully   directed   to

terminate the motions pending at ECF No. 68 and ECF No. 76 and to

close the case.

           SO ORDERED.

Dated:     New York, New York
           August 25, 2021

                                            ____________________________
                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




                                     -16-
